UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-7127



DE’SHON PITT,

                                               Plaintiff - Appellant,

             versus


RONALD J. ANGELONE; T. YATES; BETTY DAVIS; B.
J. RAVIZEE, Grievance Coordinator; AWO HARVEY,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-02-576-7)


Submitted:    November 7, 2002            Decided:     November 14, 2002


Before WILKINS and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


De’shon Pitt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     De’shon Pitt appeals the district court’s order dismissing his

42 U.S.C. § 1983 (2000) complaint without prejudice pursuant to 28

U.S.C. § 1915A (2000).    Because Pitt may cure any deficiency by

filing an amended complaint, we dismiss the appeal for lack of

jurisdiction, because the judgment is not a final, appealable

order.   See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10

F.3d 1064, 1066-67 (4th Cir. 1993). We dispense with oral argument,

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                  2